Citation Nr: 1031650	
Decision Date: 08/23/10    Archive Date: 09/01/10

DOCKET NO.  05-34 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for right hand disability.

2.  Entitlement to service connection for left hand disability.

3.  Entitlement to an increased rating for right knee disability, 
currently rated as 10 percent disabling.

4.  Entitlement to an increased rating for left knee disability, 
currently rated as 10 percent disabling.

5.  Entitlement to a temporary total disability rating based upon 
knee surgery necessitating convalescence, for the period after 
May 31, 2004.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from March 1974 to March 1994.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2004 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson Mississippi 
that assigned a temporary 100 percent rating, effective from 
February 9, 2004, to May 31, 2004, based upon right knee surgery 
necessitating convalescence, denied reopening a claim of service 
connection for right hand disability, denied service connection 
for left hand disability, denied ratings in excess of 10 percent 
for right and left knee disabilities, and denied a total 
disability rating based on individual unemployability due to 
service-connected disability (TDIU).

The Veteran provided testimony at a January 2009 videoconference 
hearing before the undersigned Acting Veterans Law Judge.  

This case was the subject of a Board decision and remand dated in 
March 2009.  In that decision, the Board dismissed the Veteran's 
appeal for a TDIU, and reopened the claim for service connection 
for right hand disability based on receipt of new and material 
evidence received subsequent to a July 1994 RO final denial of 
the claim.  The issues on the title page of this decision were 
remanded to the RO/AMC for further development and adjudication.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In August 2010, the Board received from the Veteran information 
indicating that he had in July 2010 been denied benefits with 
respect to new claims he had submitted in January 2009.  The 
Veteran forwarded a letter from the RO, which indicates that the 
new claims denied by the RO, as characterized by the RO, were as 
follows: (1) entitlement to service connection for seizures, (2) 
entitlement to service connection for a back condition associated 
with chondromalacia of the left patella, (3) entitlement to 
service connection for a right arm condition associated with 
chondromalacia of the left patella, and (4) a depressive disorder 
associated with chondromalacia of the left patella.

Further, a July 2010 rating decision forward by the Veteran to 
the Board indicates that the Veteran was provided a VA orthopedic 
examination in June 2010, which included consideration of the 
impact of the Veteran's chondromalacia of the left knee on other 
disabilities, and also included examination of the Veteran's 
right arm.  A copy of the VA examination may be relevant to the 
Veteran's current claims on appeal and is not associated with the 
claims file.  Additionally, the rating decision indicates that a 
large quantity of additional medical evidence, likely to be 
relevant in the appeals before the Board, has been received at 
the RO, but not associated with the Veteran's claims file 
currently at the Board, including VA records of treatment through 
February 2010 and private treatment records from three physicians 
from the years 2009 and 2010.  These VA and private records of 
treatment and examination must be considered and a supplemental 
statement of the case issued before final appellate consideration 
of the Veteran's claims on appeal.  See 38 C.F.R. § 19.31; Bell 
v. Derwinski, 2 Vet. App. 611, 613 (1992).

Additionally, in a March 2009 remand of this appeal, the Board 
requested a VA orthopedic examination, to include a retrospective 
opinion of the severity of the Veteran's right knee disability 
after March 2004 arthroscopic surgery.  See Chotta v. Peake, 22 
Vet. App. 80 (2008); see also Vigil v. Peake, 22 Vet. App. 63 
(2008) (holding that the duty to assist may include development 
of medical evidence through a retrospective medical evaluation 
where there is a lack of medical evidence for the time period 
being rated).  The Board requested that the examiner include an 
opinion as to the recovery period typically associated with this 
type of procedure and the functional limitations generally 
associated with such a recovery period.  However, at the Veteran 
June 2009 VA examination, the examiner indicated that he could 
not provide an opinion as to the severity of the Veteran's right 
knee disability after the March 2004 arthroscopy without resort 
to mere speculation, and recommended that an evaluation of the 
Veteran and opinion be obtained an orthopedic specialist.  As 
such, pursuant to VA's duty to assist, the Veteran must be 
afforded an examination conducted by an orthopedist with respect 
to his right knee disability.  See Daves v. Nicholson, 21 Vet. 
App. 46 (2007) see also Green v. Derwinski, 1 Vet. App. 121, 123-
24 (1991).  Accordingly, the Veteran should be scheduled for new 
examinations that include a review of the newly received evidence 
discussed above, and by physicians of appropriate medical 
specialty, for the purpose of obtaining the required medical 
findings and opinions regarding the disabilities at issue in this 
appeal.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 4.2 (as it 
pertains to ensuring adequacy of VA examination reports).

There is obviously a large quantity of evidence at the RO that is 
not currently associated with the claims file at the Board.  The 
RO/AMC should communicate with the Veteran in determining whether 
there is any additional available relevant medical evidence that 
should be obtained, in addition to what is currently associated 
with the Veteran's permanent claims file at the Board and what is 
in the possession of the RO at this time.  See 38 U.S.C.A. 
§ 5103A(a)-(c).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  Request the Veteran to identify all 
records of VA and non-VA health care 
providers who have treated his right hand and 
left hand disabilities from active service 
forward, and who have provided treatment for 
right knee or left knee disabilities from 
June 2003 to the present.  

After obtaining any appropriate 
authorizations for release of medical 
information, the RO should obtain records 
that have not been previously obtained from 
each health care provider the Veteran 
identifies.  

If not previously received (the RO is in 
possession of a significant quantity of 
evidence and information not currently 
associated with the claims file at the 
Board), request again that the Veteran 
provide authorization to obtain clinical 
records associated with treatment for his 
right ulnar neuropathy, to include records 
associated with the 2002 right ulnar nerve 
release, and records associated with the 
physical therapy he underwent for both hands, 
as well as for the post-operative records 
associated with the Veteran's March 2004 
right knee arthroscopy.  Once authorization 
has been received, attempt to obtain such 
records.  All attempts to secure those 
records must be documented in the claims 
folder.

The Veteran should also be advised that with 
respect to private medical evidence he may 
alternatively obtain the records on his own 
and submit them to the RO/AMC.

2.  After the above records have been 
obtained, schedule the Veteran for an 
appropriate VA examination to ascertain 
whether his right and left hand disabilities 
(to include right ulnar neuropathy) are 
etiologically related to his period of 
active service.  All indicated tests and 
studies must be conducted, to include X-ray 
examination of the hands.  The examiner 
should specifically opine as to the 
following:

a. Is it at least as likely as not that 
the Veteran's right and left hand 
disabilities are etiologically related to 
his period of active service, including 
the injuries for which he was treated in 
service?  In this regard, the examiner 
should consider the Veteran's statements 
regarding the incurrence of the 
disabilities, in addition to his 
statements regarding the continuity of 
symptomatology.  Dalton v. Nicholson, 21 
Vet. App. 23 (2007) (examination was 
inadequate where the examiner did not 
comment on the Veteran's report of in-
service injury and relied upon the absence 
of evidence in the service treatment 
records to provide a negative opinion).  

b. Is it at least as likely as not that 
the Veteran's right hand disability is 
etiologically related to his use of the 
crutches he was prescribed for his right 
and left knee disabilities? 

The claims file must be made available to 
and be reviewed by the examiner in 
conjunction with the examination.  The 
examiner should indicate in the 
examination report that the claims file 
was reviewed.  The rationale for the 
opinions, with citation to relevant 
medical findings, must be provided.

3.  After the above-noted records have 
been obtained, schedule the Veteran for a 
VA examination to be conducted by a VA 
orthopedist to determine the current 
severity of his right and left knee 
disabilities.  The claims folder should be 
made available to and reviewed by the 
examiner, and the examination report 
should reflect that the claims folder was 
reviewed.  The examiner's report should 
include range-of-motion findings and 
findings as to any weakness, and should 
set forth all current complaints, findings 
and diagnoses.  The report should also 
discuss the presence or absence of pain, 
as well as functional impairment.  The 
examiner should specifically opine as to 
the impact the Veteran's knee disabilities 
have on his employability.  A rationale 
for all opinions must be provided.  

Finally, even if the post-operative 
records associated with the March 2004 
arthroscopic surgery are determined to be 
unavailable, the examiner should provide a 
retrospective opinion regarding the 
severity of the Veteran's right knee 
condition following his March 2004 
arthroscopy.  This opinion should 
specifically address the recovery period 
typically associated with this type of 
procedure and the functional limitations 
generally associated with such recovery 
period.  In addressing the severity of the 
Veteran's condition following his 
arthroscopy, and specifically his level of 
disability after May 31, 2004, the 
examiner should consider the Veteran's 
statements regarding his functional status 
as of that time.

4.  Readjudicate the issues on appeal.  If any 
benefit sought remains denied, the Veteran and 
his representative should be provided a 
supplemental statement of the case and an 
appropriate period of time for response.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the Veteran until 
he is otherwise notified by the RO/AMC.  By this action, the 
Board intimates no opinion, legal or factual, as to any ultimate 
disposition warranted in this case.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

